UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6815



SAVINO BRAXTON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-1197-JFM)


Submitted:   October 15, 2002             Decided:   November 7, 2002


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Savino Braxton appeals the district court’s order denying his

petition for a writ of mandamus.              We have reviewed the record and

the    district    court’s      opinion   and    find   no    reversible     error.

Accordingly, we grant Braxton’s motion for leave to proceed in

forma pauperis and affirm on the reasoning of the district court.

Braxton v. United States, No. CA-02-1197-JFM (D. Md. May 6, 2002).

We    dispense    with   oral    argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




                                          2